Citation Nr: 1446198	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  12-10 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for left upper extremity mononeuropathy, to include as secondary to service connected residuals, fracture of the left arm.  

2.   Entitlement to service connection for left upper extremity myositis ossificans, to include as secondary to service connected residuals, fracture of the left arm.  


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 2, 1960 to July 12, 1960.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

These matters were previously before the Board in March 2014, when they were remanded for additional development.  Unfortunately, for the reasons discussed below, there has not been substantial compliance with the Board's directives and another remanded is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The development requested in the Board's March 2014 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remand must be conducted prior to adjudication.

The March 2014 remand directed the AOJ to obtain an addendum opinion addressing whether the Veteran's left upper extremity mononeuropathy and/or myositis ossificans were aggravated by his service-connected residuals, left arm fracture.  VA examinations were provided and addendum opinions were obtained in April 2014, July 2014, and September 2014.  However, the examination reports and addendum opinions did not provide the requested opinion.  Accordingly, there has not been substantial compliance with the March 2014 directives and an addendum opinion is warranted.  
Additionally, a review of the record indicates that there may be outstanding private treatment records.  A February 12, 2001 treatment record from Dr. Mettu noted that the Veteran had been referred to see Dr. Shockey or Dr. Nadar concerning his left shoulder and arm pain.  In a subsequent treatment record, Dr. Mettu noted that Dr. Nadar's impression was triceps pain and myositis.  A review of the records indicates that the referenced consultation report from Dr. Nadar has not been associated with the claims file.  As the report may be relevant to the issues on appeal, the AOJ must undertake reasonable efforts to obtain these records.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all treatment records for the Veteran from March 2014 to present from the Huntington, West Virginia VA medical center, and any associated outpatient clinics, and associate them with the claims file.  

2.  Contact the Veteran and request that he submit a properly executed and separate VA form 21-4142 for all private care providers who treated his left upper extremity mononeuropathy and myositis ossificans, to include Dr. Nadar and Dr. Shockey.  Upon receipt of such, VA must take appropriate action to request all treatment records.  All efforts to obtain these records must be documented.  

3.  Thereafter, obtain an addendum opinion from a neurologist or another appropriate examiner.  The claims file and a copy of this remand must be made available for review, and the examination report must reflect that review of the claims file occurred.  The examiner should opine:

a.  Whether the evidence clearly and unmistakably establishes that the Veteran's left upper extremity mononeuropathy preexisted service, and if so, whether it clearly and unmistakably was not aggravated by service. 

b.  Whether the evidence clearly and unmistakably establishes that the Veteran's left upper extremity myositis ossificans preexisted service, and if so, whether it clearly and unmistakably was not aggravated by service.

The examiner is instructed that clearly and unmistakably requires that the evidence be obvious, manifest, and undebatable.  Cotant v. Principi, 17 Vet. App. 116 (2003).

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

c.  Whether it is at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's left upper extremity mononeuropathy was caused or aggravated by his service-connected residuals, fracture of the left arm.

d.  Whether it is at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's left upper extremity left myositis ossificans was caused or aggravated by his service-connected residuals, fracture of the left arm.

In addressing secondary service-connection, the examiner should note that the Veteran is service connected for the residuals stemming from in-service aggravation of his pre-service left elbow fracture.  Therefore, in rendering the requested opinions, the examiner should only considered whether the residuals of in-service aggravation or consequences thereof, caused or aggravated the Veteran's left upper extremity mononeuropathy and/or left upper extremity myositis ossificans.  

In other words, the examiner should not consider any residuals of the initial left arm fracture and/or corrective surgery, which would have naturally occurred absent the Veteran's active service and resulting increase in the residuals of his pre-service left arm fracture. 

e.  If the examiner finds that the evidence does not clearly and unmistakably establish that the Veteran's left upper extremity mononeuropathy and/or left upper extremity myositis ossificans preexisted service or finds that it did preexist service but that it was not clearly and unmistakably not aggravated by service, he or she should provide an opinion as to whether:

i.  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's left upper extremity mononeuropathy had its onset in service or is otherwise related to his military service, to include the Veteran's report of a left arm injury.

ii.  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's left upper extremity myositis ossificans had its onset in service or is otherwise related to his military service, to include the Veteran's report of a left arm injury.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence, both for and against the claim, is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

All opinions should be accompanied by a complete rationale.  If the examiner cannot provide any of the requested opinions without resorting to mere speculation, he or she must so state and must explain why he or she cannot provide the opinion without resorting to mere speculation.

4.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide a Supplemental Statement of the Case to the Veteran, and an appropriate period in which to respond.  Then, if warranted, return the appeal to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



